Citation Nr: 1807545	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to death pension.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty for a period of twenty years between August 1947 and June 1968.  His most recent period of service was from June 1962 to June 1968.  The Veteran died in February 2011.  The Appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant claims as the Veteran's surviving spouse for the purposes of entitlement to VA death benefits.  She is seeking death pension and service connection for the cause of the Veteran's death.

The death certificate shows the Veteran died of an acute myocardial infarction and coronary artery disease.  The Veteran appears to have had service in the Republic of Vietnam at some point between December 1962 and 1964.  

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2017).  The surviving spouse must be married to the Veteran for a period of one year or more prior to the Veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2017).

The record shows that the Appellant and the Veteran were married in September 2010 in Denver, Colorado.  Thus, they had been married less than a year at the time of the Veteran's death in February 2011.  

The Appellant asserts that she and the Veteran had a common law marriage.  VA defines "marriage" as a marriage that is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C. § 103 (c); 38 C.F.R. § 3.1 (j). 

VA recognizes "marriages other than by ceremony," including common law marriages, under certain circumstances.  See 38 C.F.R. § 3.205 (a)(6).  In jurisdictions where marriages other than by ceremony are recognized, marriage is established by affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205 (a)(6).

Colorado is a jurisdiction which recognizes common law marriages.  In support of the claim, the Appellant reported that she started living with the Veteran as husband and wife in 2008.  See February 2016 Statement of Marital Relationship.   In a June 2013 Statement, the Appellant had claimed she and the Veteran began a common law marriage in 1985.  The Appellant listed places where she and the Veteran lived together as husband and wife beginning in 2008.  No details were provided about the agreement to become husband and wife.

Third-party statements were submitted which attest to the long-time, close relationship between the Veteran and the Appellant.  These statements indicate a loving relationship between the Veteran and the Appellant, but not necessarily that they had agreed to be husband and wife for more than one year prior to the Veteran's death.

Two third-party statements certify that the Veteran and the Appellant referred to each other as husband and wife.  Unfortunately, these statements are of little value without more details as to when the Veteran and the Appellant referred to each other as husband and wife.  Because the Veteran and the Appellant were married in September 2010, they would naturally have referred to each other as husband and wife after that time.  It is unclear if the third-party accounts refer to before or after September 2010. 

Therefore, the Board seeks more information from the Appellant in support of her claim.  Specifically, she should provide more details on the events surrounding her and the Veteran's decision to agree to be common law husband and wife prior to the September 2010 marriage ceremony.  She should be provided the opportunity to have the third parties clarify when they heard the Veteran and the Appellant call each other husband and wife.  Finally, she should be asked to provide other corroborating information, such as insurance applications completed by the Veteran or tax returns showing the filing status (i.e. married, single, etc.). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to provide the following:

a.  A more detailed statement of the dates and circumstances surrounding her and the Veteran's decision to agree to be common-law husband and wife.

b.  Clarifying statements from the third parties as to when and under what circumstances they heard the Veteran and the Appellant call each other husband and wife, as well as a statement as to why the third parties believed the Veteran and the Appellant were husband and wife (if prior to September 2010).

c.  Other corroborating information, such as insurance applications completed by the Veteran or excerpts of the Veteran's tax returns showing the filing status (i.e. married, single, etc.).

2.  Verify the Veteran's service in the Republic of Vietnam.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

